                           IN THE UNITED STATES COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

FLORA DUKES                                                                 PLAINTIFF

VS.                                           CIVIL ACTION NO.: 4:18-CV-063-SA-JMV

QUALITY MENTAL HEALTH, INC. f/k/a
LIFE HELP, INC., BEACON HARBOR, INC.,
BEACON HARBOR II, INC., & H.L. HODGES                                       DEFENDANTS


            ORDER VACATING CLERK’S ENTRY OF DEFAULT AND
   DISMISSING THE COMPLAINT AS TO DEFENDANT H. L. HODGES ONLY, WITH
                              PREJUDICE

       THIS matter is before the Court upon the Joint Motion of the Plaintiff and all Defendants

who have appeared in this action seeking Vacation of the Clerk’s Entry of Default entered against

Defendant H. L. Hodges on August 27, 2018 [Doc. 25] and Dismissal of the Complaint as to

Defendant H. L. Hodges only, with Prejudice, [Doc. 27] and the Court being advised in the

premises that the parties have agreed to this relief on the basis that Mr. Hodges died prior to the

filing of suit, and finding that the agreement of the parties should be made a Consent Order of this

Court, does hereby order that the Clerk’s Entry of Default against H. L. Hodges of August 27,

2018 [Doc. 25] is hereby vacated and the Complaint is dismissed with prejudice as to Defendant

H. L. Hodges, only. In all other respects, the Complaint shall remain pending.

       ORDERED and ADJUDGED, this the 26th day of October, 2018.



                                                     /s/ Sharion Aycock
                                                     UNITED STATES DISTRICT JUDGE
Approved:


/s/ Casey Langston Lott____________
CASEY LANGSTON LOTT, ESQ.



/s/ Glen J. Dunn_________________
GLEN J. DUNN, ESQ.




/s/ Jeffrey Grant Brown_____________
JEFFREY GRANT BROWN, ESQ.



/s/ Martin Joseph Regimbal___________
MARTIN JOSEPH REGIMBAL, ESQ.
